        Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 1 of 16




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  AMY EVANS,
                                                Case No. 1:19-cv-00380-DCN
         Plaintiff,
                                                MEMORANDUM DECISION AND
         v.                                     ORDER

  JAMES HEPWORTH, an individual;
  MICHELA SWARTHOUT, an
  individual; SWARTHEP, LLC, a
  Wyoming limited liability company; HZ
  GLOBAL, LLC, a Wyoming limited
  liability company; LUXE IMPORTS,
  LLC, an Idaho limited liability company;
  LUXE IMPORTS, LLC, a Montana
  limited liability company; WANTHUB,
  INC., a Delaware corporation;
  TREASURE VALLEY POWDER
  COATING, LLC, an Idaho limited
  liability company, McWORTH
  PROPERTIES, LLC, a Wyoming limited
  liability company; YUANCELA, LLC, a
  Wyoming limited liability company; and
  DOES 1–10,

         Defendants.



                                 I. INTRODUCTION

       On December 9, 2019, the Court ordered the parties to submit briefing on whether

this case should be dismissed or stayed in light of ongoing divorce proceedings between

Plaintiff Amy Evans and Defendant James Hepworth in Ada County Case No. CV-DW-

2015-5437. Having reviewed the record and briefs, the Court finds that the facts and legal



MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 2 of 16



arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). The Court finds this case should be stayed pending resolution of the

state court proceedings.

                                         II. BACKGROUND

        Evans and Hepworth are a formerly married couple divorced by Judgment entered

on October 29, 2015 (the “Divorce Judgment”) in Ada County Case No. CV DW 2015-

05437 (the “Divorce Case”).1 The Divorce Judgment awarded Evans 50% of the couple’s

shares in an entity known as “Redtop Holdings Limited” (hereinafter “Redtop Shares”).

The Divorce Judgment specifically incorporated an Agreement between Evans and

Hepworth regarding the eventual liquidation of the Redtop Shares. The Agreement

required Hepworth to hold Evans’ portion of the Redtop Shares in trust for her benefit, to

give her notice of any sale, and to pay her 50% of the proceeds. Hepworth instead allegedly

liquidated the Redtop Shares without Evans knowledge, kept 100% of the nearly $1.8

million proceeds, and, in concert with his girlfriend, Defendant Michela Swarthout, began

a pattern of deception, transfers, and lavish spending in order to hide his receipt and use of

the Redtop Holdings proceedings.




1
  It is well-established that federal courts may take judicial notice of related state court orders and
proceedings if those proceedings directly relate to matters at issue. U.S. ex rel. Robinson Rancheria Citizens
Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992). The Divorce Case is directly related to the
matters at issue in this proceeding and may be a basis to dismiss or stay this matter pending its resolution.
The Court accordingly takes judicial notice of the proceedings in the Divorce Case.


MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 3 of 16



       When Evans learned of Hepworth’s receipt of the stock shares in April 2019, she

filed a petition to enforce the Divorce Judgment in the Divorce Case. Evans obtained a

money judgment in the Divorce Case against Hepworth for the amount of the Redtop

Holdings liquidation to which she has entitled. To date, Evans has recovered approximately

$600,000.00 through garnishment of Hepworth’s bank account. Evans continues to pursue

a supplemental money judgment against Hepworth in the Divorce Case, and trial is set for

January 2020. The issues for trial are the amount of additional proceeds owed to Evans as

a result of the sale of the Redtop Shares, the amount of interest that has accrued as a result

of Hepworth’s breach of the divorce decree, and attorney fees. However, Evans claims she

has no real likelihood of collection from Hepworth individually, as his individual assets

have been or will be exhausted.

       On October 1, 2019, Evans filed the instant action against Hepworth, Swarthout,

and a myriad of other companies—most of which are LLC’s allegedly created by Hepworth

and Swarthout to conceal and fraudulently transfer Hepworth’s receipt of the Redtop

Shares—alleging violation of the United States Racketeer Influenced and Corrupt

Organizations Act (“RICO”) and various state claims. Given the ongoing proceedings in

the Divorce Case, this Court ordered Evans and Hepworth to brief it on whether this suit

should be dismissed or stayed. Evans opposes either a dismissal or stay. Hepworth argues

the case should be dismissed, or, in the alternative, stayed, pending resolution of the

Divorce Case.2


2
 A number of motions are pending in this case, including Evans’ Emergency Motion for Prejudgment Writ
of Attachment (Dkt. 2), a Motion to Dismiss by Defendants Swarthout, Swarthep, LLC, HZ Global, LLC,


MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 4 of 16



                                          III. DISCUSSION

        Divorce, and the allocation of property incident to a divorce, are longstanding local

functions governed by state law. Ankenbrandt v. Richards, 504 U.S. 689, 706 (1992).

Federal courts have accordingly invoked a “domestic relations exception” to diversity

jurisdiction over cases involving domestic relations. Id. at 694. Although the Supreme

Court tailored the domestic relations exception to federal subject matter jurisdiction in

Ankenbrandt, it nevertheless made clear the priority given to the state resolution of family

law issues, including property distributions.3 Id. at 704, 706. Further, even where, as here,

a federal question is presented, “federal courts decline to hear disputes which would deeply

involve them in domestic matters.” Thompson v. Thompson, 798 F.2d 1547, 1558 (9th Cir.

1986) (citations omitted); Deem v. DiMella-Deem, 941 F.3d 618, 621 (2d Cir. 2019)

(holding that although the “domestic relations exception” to subject matter jurisdiction

does not apply in federal-question cases, the domestic relations abstention doctrine outlined

in American Airlines, Inc. v. Block, 905 F.2d 12, 14 (2d Cir. 1990) does).

        In American Airlines, a federal-question interpleader case, the Second Circuit held

that the district court erred in not abstaining from adjudicating the parties’ dispute over the




Luxe Imports, LLC (ID), Luxe Imports, LLC (MT) and McWorth Properties, LLC (collectively referred to
hereinafter as the “Swarthout Defendants”) (Dkt. 30), and Hepworth’s Motion to Dismiss (Dkt. 33). The
Swarthout Defendants’ Motion to Dismiss first identified the abstention issue and was filed prior to the
Court’s order directing the parties to brief whether this case should be stayed or dismissed. Although the
Court has considered all of the pending briefs, it here addresses solely whether this case should be stayed
or dismissed in light of the Divorce Case.
3
 In Akenbrandt, the Supreme Court first held that the domestic relations exception was not of constitutional
dimension, but rather was an implied exception to Congress’s grant of diversity jurisdiction in 28 U.S.C. §
1332. Id. at 696.


MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 5 of 16



distribution of certain funds corresponding to an ex-spouse’s maintenance obligations that

had not yet been reduced to final judgment in state court. Id. at 15. In so holding, the Second

Circuit explained:

       [E]ven if subject matter jurisdiction lies over a particular matrimonial action,
       federal courts may properly abstain from adjudicating such actions in view
       of the greater interest and expertise of state courts in this field. A federal
       court presented with matrimonial issues or issues “on the verge” of being
       matrimonial in nature should abstain from exercising jurisdiction so long as
       there is no obstacle to their full and fair determination in state courts.

Id. at 14 (quoting Bossom v. Bossom, 551 F.2d 474, 475 (2d Cir. 1976)). Two years later,

the Supreme Court decided Akenbrandt, and neither overruled American Airlines nor cast

doubt on its abstention holding. 504 U.S. at 699-704. In Deem, 941 F.3d at 625, the Second

Circuit affirmed the district court’s dismissal on abstention grounds of a husband’s claim

for damages pursuant to 42 U.S.C. §§ 1983 and 1985 against his wife and others for

malicious prosecution and purported interference with his right to association with his

children. The Second Circuit held the domestic relations abstention doctrine applied

because the husband’s claims were, at a minimum, “on the verge of being matrimonial in

nature,” and because there was no obstacle to a full and fair determination of such claims

in the divorce proceeding. Id.

       Like the Second Circuit, several courts have since read Akenbrandt to suggest that

abstention based on domestic relations concerns is appropriate where tortious conduct is a

part of an ongoing series of disputes centering around the marital relationship. DeMauro

v. DeMauro, 115 F.3d 94, 98 (1st Cir. 2012) (finding possible interference that a federal

RICO action might cause to state divorce court’s decision as to how to divide property in



MEMORANDUM DECISION AND ORDER - 5
          Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 6 of 16



a divorce proceeding was a plausible basis for abstention; Mindy’s Cosmetics, Inc. v.

Dakar, 2009 WL 10669480 (C.D. Cal. 2009) (holding abstention was appropriate in

trademark infringement action where divorcing spouses both claimed an interest in

trademark at issue); Dunn v. Cometa, 238 F.3d 38, 39 (1st Cir. 2001) (abstention was

appropriate in case of tort claims based on former wife’s management of former husband’s

care, insurance, and property during period when former husband was incapacitated);

Dibbs v. Gonsalves, 921 F. Supp. 44, 52 (D.P.R. 1996) (dismissing case on the merits but

noting court would have otherwise abstained from hearing RICO action which “would

disrupt the authority and rulings of the Puerto Rico Superior Court in the liquidation of

conjugal assets[.]”). Such cases triggered the Court’s order directing the parties to brief

whether abstention is appropriate in this case.

         In her brief, Evans suggests “the correct standard to apply in determining whether

the Court should abstain from hearing the RICO case” is that provided in Colorado River

Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976), and contends both

dismissal and a stay are inappropriate under the factors identified in Colorado River. Dkt.

35, at 9. Hepworth argues that the circumstances of this case make abstention appropriate

under Younger v. Harris, 401 U.S. 37 (1971), and/or dismissal warranted under Colorado

River.




MEMORANDUM DECISION AND ORDER - 6
         Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 7 of 16



        1. Colorado River Doctrine4

        Under Colorado River, abstention is potentially warranted where there are

concurrent state and federal lawsuits that are substantially similar and where abstention

would promote “[w]ise judicial administration, giving regard to conservation of judicial

resources and comprehensive disposition of litigation.’” 424 U.S. at 817 (quoting Kerotest

Manuf. Co. v. C-O-Two Fire Equip., Co., 342 U.S. 180, 183 (1952)). “The threshold

question in deciding whether Colorado River abstention is appropriate is whether there are

parallel federal and state suits.” ScripsAmerica, Inc. v. Ironridge Glob. IV, Ltd., 56 F. Supp.

3d 1121, 1147 (C.D. Cal. 2014) (internal quotation marks and citation omitted). Even

where there are parallel federal and state suits, Colorado River abstention should be

invoked only in “exceptional circumstances.” Nakash v. Marciano, 882 F.2d 1411, 1415

(9th Cir. 1989) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S.

1, 10 (1983)). In Moses Cone, the Supreme Court explained that where there are parallel

state and federal proceedings, “our task. . . is not to find some substantial reason for the

exercise of jurisdiction by the district court; rather, the task is to ascertain whether there

exist ‘exceptional circumstances’. . . to justify the surrender of that jurisdiction.” 460 U.S.

at 25–26 (emphasis in original).

        Under Colorado River, courts generally evaluate eight factors in assessing whether

“exceptional circumstances” warrant federal abstention from concurrent federal and state




4
  Unlike other forms of abstention, the Colorado River abstention doctrine “is not based on weighty
considerations of federal-state relations,” but is instead designed to promote “wise judicial administration.”
American Int’l Underwriters (Philippine), Inc. v. Cont’l Ins. Co., 843 F.2d 1253, 1257 (9th Cir. 1988).


MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 8 of 16



proceedings: (1) whether either court has assumed jurisdiction over the property at stake;

(2) the relative convenience of the forums; (3) the desire to avoid piecemeal litigation; (4)

the order in which the forums obtained jurisdiction; (5) whether state or federal law

controls; (6) whether the state proceeding is adequate to protect the parties’ rights; (7) the

desire to avoid forum shopping; and (8) whether the state court proceedings will resolve

all issues before the federal court. Seneca Ins. Co., Inc. v. Strange Land, Inc., 862 F.3d 835,

841 (9th Cir. 2017). “These factors are to be applied in a pragmatic and flexible way, as

part of the balancing process rather than as a ‘mechanical checklist.’” American Int’l

Underwriters, 843 F.2d at 1257 (quoting Moses Cone, 460 U.S. at 16)).

       Even if this case and the Divorce Case are considered parallel, the Supreme Court

has admonished that a stay or dismissal under the Colorado River doctrine would be a

“serious abuse of discretion” unless “the parallel state-court litigation will be an adequate

vehicle for the complete and prompt resolution of the issues between the parties.” Moses

Cone, 460 U.S. at 28. As Evans notes, it is not clear that she will be fully compensated in

the Divorce Case for the damages to which she may be entitled. Evans claims Hepworth’s

personal assets have been exhausted and that she will be unable to recover a significant

portion of her damages unless she pursues recovery from the Swarthout Defendants.

Dismissal or a stay is not appropriate under these circumstances. Id. (stating the decision

“to invoke Colorado River necessarily contemplates that the federal court will have nothing

further to do in resolving any substantive part of the case, whether it stays or dismisses.”)

Because the Court cannot make such a finding at this stage of the proceedings, it would be

an abuse of discretion to stay or dismiss this case pursuant to Colorado River.


MEMORANDUM DECISION AND ORDER - 8
         Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 9 of 16



        2. Younger Abstention

        Hepworth argues abstention is appropriate under the principals of equity, comity

and federalism enunciated in Younger v. Harris, 401 U.S. 37 (1971).5 Under the abstention

doctrine created in Younger, federal courts must abstain from hearing cases that would

interfere with pending state court proceedings that implicate important state interests.

Potrero Hills Landfill, Inc. v. Cty. of Solano, 657 F.3d 876, 881 (9th Cir. 2011). The

doctrine is justified by considerations of comity, “a proper respect for state functions, a

recognition of the fact that the entire country is made up of a Union of separate state

governments, and a continuance of the belief that the National Government will fare best

if the States and their institutions are left free to perform their separate functions in their

separate ways.” Younger, 401 U.S. at 44.

        Under Younger, abstention in federal proceedings is required where: (1) state

proceedings are ongoing; (2) the federal proceeding implicates important state interests;

(3) the federal plaintiff is not barred from litigating federal constitutional issues in the state

proceeding; and (4) the federal court action would enjoin the proceeding or have the

practical effect of doing so. San Jose Silicon Valley Chamber of Commerce Political Action

Comm. v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008) (citing Gilbertson v.

Albright, 381 F.3d 965 (9th Cir. 2004)). If the court determines that Younger abstention is

appropriate in a case where, as here, the plaintiff seeks damages, it must stay the matter



5
  Although Younger involved potential interference with state criminal proceedings, Younger abstention
has been extended to federal cases that would interfere with state civil cases where important state interests
are involved. Ohio Civil Rights Comm’n v. Dayton Christian Sch., Inc., 477 U.S. 619, 627 (1986).



MEMORANDUM DECISION AND ORDER - 9
         Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 10 of 16



until the state court proceedings are concluded, rather than dismissing the action.

Gilbertson, 381 F.3d at 978.

        Here, the first and third Younger factors are met. Evans concedes state proceedings

are ongoing and that federal constitutional issues are not present in either the Divorce Case

or in this suit.6 Dkt. 39, at 8.

        The second Younger factor, or the importance of an implicated state interest “is

measured by considering its significance broadly, rather than by focusing on the state’s

interest in the resolution of an individual’s case.” Baffert v. California Horse Racing Bd.,

332 F.3d 613, 618 (9th Cir. 2003). States have important interests in “administering certain

aspects of their judicial systems,” such as “enforcing the orders and judgments of the

States’ courts.” Pennzoil, 481 U.S. at 13, 14 (“[F]ederal injunctions in such cases interfere

with the execution of state judgments on grounds that challenge the very process by which

those judgments were obtained.”). In this case, the Divorce Judgment specifically

incorporated the “Agreement Regarding C and D Purchase Shares of Redtop Holdings

Limited Company” between Evans and Hepworth regarding the eventual liquidation of the

Redtop Shares. Dkt. 1, ¶ 21, Ex. 1. When an agreement, such as the Agreement in this

matter, is incorporated, or “merged,” into a divorce decree, “the right to enforce an action

for breach of contract is supplanted by the divorce court’s authority to enforce its orders.”


6
  The third Younger factor requires “only the absence of ‘procedural bars’ to raising a federal claim in the
state proceedings. Communications Telesystems Int’l v. California Public Util. Comm’n, 196 F.3d 1011,
1020 (9th Cir. 1999) (citations omitted). As such, federal issues need not have actually been litigated in the
state proceedings to warrant Younger abstention. Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987)
(“[W]hen a litigant has not attempted to present his federal claims in related state-court proceedings, a
federal court should assume that state procedures will afford an adequate remedy, in the absence of
unambiguous authority to the contrary.”).


MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 11 of 16



Davidson v. Soelberg, 296 P.3d 433, 436 (Idaho Ct. App. 2013) (citations omitted). The

state divorce court accordingly has an important interest in enforcing the Divorce Judgment

and Agreement.

       Further, “there is perhaps no state administrative scheme in which federal court

intrusions are less appropriate than domestic relations law.” DuBroff v. DuBroff, 833 F.2d

557, 561 (5th Cir. 1987). Where family law is at issue, federal courts have held abstention

is “particularly appropriate.” Friends of Children, Inc. v. Matava, 766 F.2d 35, 37 (1st Cir.

1985) (citations omitted). The Ninth Circuit has recognized:

       The strong state interest in domestic relations matters, the superior
       competence of state courts in settling family disputes because regulation and
       supervision of domestic relations within their borders is entrusted to the
       states, and the possibility of incompatible federal and state court decrees in
       cases of continuing judicial supervision by the state makes federal abstention
       in [such] cases appropriate.

Coats v. Woods, 819 F.2d 236, 237 (9th Cir. 1987) (quoting Peterson v. Babbitt, 708 F.2d

465, 466 (9th Cir. 1983)).

       Because Idaho’s significant interests in enforcing the judgments of its courts and in

supervising and regulating the distribution of marital property are both implicated in this

suit, the second Younger element is met in this case.

       The fourth Younger factor requires a showing that the federal suit would interfere

with the ongoing state proceeding, for instance, by enjoining or having the practical effect

of enjoining the state proceeding. Gilbertson, 381 F.3d at 978. Although “direct”

interference is not required, there must be some interference with the state court proceeding

before Younger can apply. AmerisourceBergen Corp. v. Roden, 495 F.3d 1143, 1149 n. 9



MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 12 of 16



(9th Cir. 2007). Evans seeks injunctive relief in this case attaching “all” of Hepworth’s

assets, including all of his bank accounts, which the divorce court has already garnished to

compensate Evans for her portion of the Redtop Shares. Dkt. 2-1, at 15. If this Court

interjects and attaches Hepworth’s assets, it would clearly interfere with the Divorce Case

in which Evans seeks (and has already obtained) similar remedies. Further, because the

divorce court currently has exclusive jurisdiction over the Divorce Judgment and the

Agreement, any determinations by this Court pertaining to the Agreement would

undoubtedly interfere with the ongoing state divorce proceeding. As the Ninth Circuit held

in Gilbertson:

       [T]here is no reason why federal interference with [a] state proceeding cannot
       be avoided, thus preserving the interests of comity, yet damages also be
       available in the federal court, thus protecting the federal plaintiff’s right to
       seek them. This can be accomplished by entry of an order staying the federal
       action until the state proceedings has been completed.

381 F.3d at 980. A stay in this case would preserve interests of comity while protecting

Evans’ right to damages if she is not fully compensated for her rightful portion of the

Redtop Shares in the Divorce Case.

       3. Burford Abstention

       A stay of this case may also be warranted under Burford v. Sun Oil Co., 319 U.S.

315 (1943). Burford abstention “allows a federal district court to abstain from exercising

jurisdiction if the case presents ‘difficult questions of state law bearing on policy problems

of substantial public import whose importance transcends the results in the case then at

bar,’” or if decisions in a federal forum “would be disruptive of state efforts to establish a

coherent policy with respect to matters of substantial public concern.” Valley View Health


MEMORANDUM DECISION AND ORDER - 12
        Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 13 of 16



Care, Inc. v. Chapman, 992 F. Supp. 2d 1016, 1049 (E.D. Cal. 2014) (quoting Colorado

River, 424 U.S. at 814). In Akenbrandt, the Supreme Court noted that Burford abstention

may be appropriate, “in a case involving elements of the domestic relationship even where

the parties do not seek divorce, alimony, or child custody.” 504 U.S. at 705 (quoting

Colorado River, 424 U.S. at 814)). Federal courts have significantly held Burford

abstention appropriate where, as here, divorcing spouses allege RICO violations arising

from the deceptive diversion of marital assets. DeMauro, 115 F.3d at 95; DuBroff, 833

F.2d at 561-563; Farkas v. D’Oca, 857 F. Supp. 300, 304-305 (S.D.N.Y. 1994).

       In DeMauro, while a divorce proceeding was pending in state court, the wife filed

a civil RICO case against her husband in federal court alleging that the husband had been

fraudulently concealing certain property in an attempt to prevent her from sharing in those

assets. The district court dismissed the case under the Burford abstention doctrine. 115 F.3d

at 96. The First Circuit reversed the dismissal because the wife’s RICO suit sought

damages, and, as such, dismissal was not permitted under Quackenbush v. Allstate Ins.,

Co., 517 U.S. 706, 731 (1996) (holding in a damages action, a district court may only order

a stay pending resolution of state proceedings; it cannot invoke abstention to dismiss the

suit all together).

       Despite the district court’s error in dismissing the RICO suit, the First Circuit largely

agreed that abstention was appropriate under the circumstances. Although the case did not

involve any complex or novel issues of state law, the DeMauro Court found that abstention

was likely appropriate because of “the possible interference that a civil RICO action at this

time might cause to the state court’s decision as to how to divide property in the divorce.”


MEMORANDUM DECISION AND ORDER - 13
        Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 14 of 16



115 F.3d at 98. The DeMauro Court significantly noted that the wife’s federal RICO claim

was “directed at the same property that is going to be allocated between the parties as a

result of the decree.” Id. at 99. Therefore, at the very least, there was “the possibility of

conflict between judgments, requiring one of them to be modified to take account of the

other.” Id. Although abstention was not a perfect fit under Burford, the DeMauro Court

highlighted that “abstention doctrines are not ‘rigid pigeonholes,’ Pennzoil, 481 U.S. at 11

n. 9, and the ultimate question is whether there are ‘exceptional circumstances’ in which

abstention ‘would clearly serve an important . . . interest.’” (quoting Colorado River, 424

U.S. at 813). The DeMauro Court held such an important interest was implicated under the

circumstances, stating:

       Not only divorce, but the allocation of property incident to divorce, are
       longstanding local functions governed by state law. Ankenbrandt, while
       curtailing the domestic relations exception, nevertheless made clear the
       priority given the state resolution of family law issues, including alimony
       determinations. Divorces are frequently accompanied by disputes about
       property, including both interim and final allocations. Such state court
       authority would be threatened if civil RICO actions become the shadow
       proceeding for policing such disputes.

Id. (internal citations omitted).

       The DeMauro Court ultimately remanded the case to the district court, holding

abstention may be appropriate given that the property at issue in the federal action was “the

very subject of [the] pending divorce proceeding,” and a stay would “reduce the risk of

interfering with interim state allocations and permit the court to tailor any final federal

judgment to avoid undermining the divorce court’s allocation of property.” Id.




MEMORANDUM DECISION AND ORDER - 14
         Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 15 of 16



        The First Circuit’s ruling in DeMauro supports a temporary stay in this case. Just as

in DeMauro, here the exact same property is at issue in the federal action and the state

divorce action.7 The state divorce court will have to determine whether Evans has been

compensated for her half of the proceeds from sale of the Redtop Shares through its

garnishment of Hepworth’s bank accounts, and whether Evans is entitled to compensation

for interest, an additional payment from the sale of the Redtop Shares, and an award of

attorney fees. Any judgment from this Court would interfere with the divorce court’s

decisions on these issues. Further, as Hepworth notes, success in both the Divorce Case

and this proceeding could result in double recovery for Evans of the unpaid portion of the

Divorce Judgment.

        Regardless of whether Burford also applies, the Court ultimately determines a stay

of this case is appropriate under Younger. Where, as here, damages are sought and Younger

principals apply, “it makes sense for the federal court to refrain from exercising jurisdiction

temporarily by staying its hand until such time as the state proceeding is no longer

pending.”8 Gilbertson, 381 F.3d at 981 (emphasis in original). “To stay, rather than dismiss,

“does not constitute abnegation of judicial duty. On the contrary, it is a wise and productive



7
  Pursuant to the Agreement, Evans is entitled to 50% of the funds Hepworth received through sale of the
Redtop Shares. Evans suggests, “none of the Redtop Holdings proceeds have been recovered,” because she
obtained $600,000.00 from “funds Hepworth already had in his bank accounts.” Dkt. 39, at n. 2. However,
the divorce court garnished Hepworth’s bank accounts in order to compensate Evans for her share of the
Redtop Holdings proceeds. As long as Evans is compensated for her share of the Redtop Holdings proceeds,
it is immaterial whether the money comes from Hepworth’s personal accounts or from the sale of the Redtop
Shares.
8
 In Gilbertson, the Ninth Circuit noted state proceedings “are deemed on-going for purposes of Younger
abstention until state appellate review is completed.” Id. at 981 n. 4 (citing Ohio Civil Rights Comm’n, 477
U.S. at 629).


MEMORANDUM DECISION AND ORDER - 15
       Case 1:19-cv-00380-DCN Document 40 Filed 01/16/20 Page 16 of 16



discharge of it. There is only postponement of decision for its best fruition.” Id. at 982

(quoting Quackenbush, 517 U.S. at 721)). While the Court is sympathetic to Evans’

predicament and certainly does not condone Hepworth’s alleged deception, a federal court

must abstain where, as here, all four requirements of the Younger requirements are met.

San Jose Silicon Valley Chamber of Commerce, 546 F.3d at 1092.

                                       V. ORDER

      IT IS HEREBY ORDERED THAT:

      1. This case is STAYED pending final resolution of Evans v. Hepworth, Ada

          County Case Number CV-DW-2015-5437. Once that case is resolved, the

          parties must file a motion to lift the stay now imposed in this case.


                                                 DATED: January 16, 2020


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 16
